Citation Nr: 0016731	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-24 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to vocational rehabilitation training under the 
provisions of Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant was honorably discharged in May 1992 with over 
twenty years of active duty service.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 determination by the 
Vocational Rehabilitation and Counseling (VR&C) Division of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO).


REMAND

This case must again be remanded to the RO to ensure full 
compliance with the Board's remand instructions of June 1998.  
In that remand, the Board instructed the RO to contact the 
appellant for the purpose of obtaining his current address 
and to determine whether he desired transfer of his claims 
file to an appropriate VA facility located nearest to him.  
In addition, the Board instructed the RO to schedule an 
appropriate examination to determine whether he was eligible 
for vocational rehabilitation training under the provisions 
of Chapter 31.  Once this action was completed, the RO was 
instructed to readjudicate the case.  Unfortunately, the 
Board's remand instructions were not completed due evidently 
to confusion over the appellant's address; evidence in the 
file indicates that he re-located for a time to Fort Gordon, 
Georgia in 1998, but by 1999, he was back in North Carolina.  
During this period of time, his claims file was transferred 
to the Atlanta-RO, and then sent back to the Winston-Salem-RO 
before being returned to the Board in January 2000.  In a 
statement to the Board dated in February 2000, he indicated 
that his address of record was P.O. Box 71921, Fort Bragg, 
North Carolina  28307.  The last action taken on his Chapter 
31 claim was by the VR&C Division of the Atlanta-RO in 
October 1998, at which time, the VR&C attempted to contact 
the appellant to obtain a current address and telephone 
number, although the letter was undoubtedly never received by 
the appellant as it contained an incomplete mailing address 
(no P.O. Box number).  Nevertheless, now that the appellant 
is back in North Carolina and a current address has been 
established, the RO should proceed to develop this claim in 
accordance with the Board's June 1998 remand.

Accordingly, this case is REMANDED to the RO for the 
following action:

The VR&C Division should schedule a 
comprehensive examination to determine 
whether the appellant is eligible for 
vocational rehabilitation training under 
Chapter 31.  In connection with this 
action, the appellant again advised of 
the potentially adverse impact on his 
claim for failing to report for an 
examination without good cause.  See 38 
C.F.R. § 3.655 (1999).  Upon completion 
of this development, the VR&C should 
readjudicate the claim for entitlement to 
Chapter 31 vocational rehabilitation 
training benefits.  In the event that the 
claim remains denied, the appellant 
should be provided with an appropriate 
supplemental statement of the case, and 
afforded an a reasonable amount of time 
to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


